Citation Nr: 0007865	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-13 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
post traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.

2.  Entitlement to a total rating based upon individual 
unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1998 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefits sought on 
appeal.  The veteran served in active service from December 
1939 to August 1945 and from November 1946 to July 1958. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's PTSD symptomatology is currently productive 
of total occupational and social impairment.  The veteran's 
PTSD is deemed to be chronic and severe, and has been 
assigned a global assessment of functioning (GAF) score of 
50, which equates to serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (1999). 

2.  The requirements for a total evaluation based on 
individual unemployability due to a service-connected 
disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Increased Disability Evaluation for 
PTSD.

The veteran's claim for an increased disability evaluation is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991). See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, he has presented a claim which is not implausible 
when his contentions and the evidence of record are viewed in 
the light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

In this case, in a December 1988 rating decision, the veteran 
was awarded service connection and a 30 percent disability 
evaluation for PTSD, under Diagnostic Code 9411, effective 
May 1988.  Subsequently, in a January 1998 rating decision, 
such award was increased to a 50 percent evaluation, 
effective August 1997.  At present, the veteran is seeking an 
increased disability evaluation in excess of 50 percent.

With respect to the applicable law, as of November 1996, the 
schedular criteria incorporate the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition.  See 61 Fed. Reg. 52695-52702 
(October 8, 1996), effective November 7, 1996, (codified at 
38 C.F.R. §§ 4.16, 4.125-4.132).  Under the current schedular 
criteria, a 10 percent schedular evaluation for mental 
disorders, including PTSD, contemplates occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; or, symptoms 
controlled by continuous medication. See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

A 30 percent schedular evaluation contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See id.

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See id.

A 70 percent evaluation now envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships. Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  Id.

With respect to the evidence of record, the evidence shows 
the veteran has been diagnosed with and treated for various 
psychiatric disorders since his discharge from the service, 
including for a diagnosis of PTSD since the late 1980s.  In 
this regard, a March 1987 letter from Joseph J. Nannarello, 
M.D., notes the veteran resigned from his job in February 
1986 due to emotional illness, but that he was substantially 
disabled many years before 1986.  And, upon examination, Dr. 
Nannarello diagnosed the veteran with paranoid schizophrenia 
in partial remission, inadequately controlled with 
medication.  Dr. Nannarello's impression at this time was 
that the veteran had been partially disabled for many years, 
but that at the time of this examination he was totally 
disabled.  

Medical records from the Greenville and Columbia VA Medical 
Centers dated from April 1980 to July 1998 describe the 
treatment the veteran received for various psychiatric 
diagnoses, including PTSD.  Specifically, the Board notes 
these records include February 1988 notations indicating the 
veteran was diagnosed with PTSD with depression.  In 
addition, August 1997 notations indicate the veteran was 
hospitalized for psychiatric symptomatology during his 
service and was totally disabled for many years due to 
paranoid schizophrenia, as noted by Dr. Nannarello's letter.  
However, it was this VA examiner's opinion that the veteran 
had been disabled from all employment since 1989 due to his 
PTSD symptomatology, although he believed the veteran 
presented evidence of both schizophrenia and PTSD since his 
discharge from the service.

June 1987 and August 1988 VA examination reports note the 
veteran was diagnosed with episodic alcoholism, schizotypal 
personality and PTSD causing mild to moderate disability.  
Furthermore, an October 1997 VA examination report notes the 
veteran complained of irregular sleep and nightmares 
involving his service about three to four times per week.  
During the daytime, he reported thinking about specific war 
events he experienced while in the service and re-living 
those events.  At the time of the examination, he was 73 
years old, and retired since the age of 62.  He noted that, 
during the last 13 years of his employment as a construction 
worker, it was difficult to keep his job due to his 
irritability and tendency to pick fights with co-workers.  
And, upon examination, he was well groomed, oriented to time, 
person and place, and angry at the Army as he felt he was 
treated unfairly; he denied hallucinations or delusions.  The 
veteran's diagnosis was PTSD with moderate symptoms, although 
the examiner noted it was hard to determine the specific 
level of severity for his PTSD as he was fairly isolated and 
had a good deal of subjective discomfort.  However, it was 
certain that the veteran's work career was limited by his 
symptoms.  

Lastly, a July 1998 statement from Mario Galvarino, M.D., 
indicates the veteran reported he did not do anything at 
home, although at times went to the grocery store when there 
was nobody around.  He also reported he thought about the war 
all of the time and had flashbacks and nightmares, although 
he denied hallucinations, delusions or illusions.  He further 
noted he had very intrusive thoughts and difficulty with his 
sleep secondary to these thoughts.  At that time, Dr. 
Galvarino found the veteran was very shaky, anxious, 
apprehensive, suspicious and guarded.  And, at times, he 
appeared potentially explosive and quite aggressive.  Dr. 
Galvarino diagnosed the veteran with chronic and severe PTSD, 
noted he would have difficulty handling the stressors posed 
by a job, and assigned the veteran a global assessment of 
functioning (GAF) score of 50/50 which, according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, equates to 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job). 

After a review of the evidence, the Board finds that the 
evidence above described supports the conclusion that the 
veteran has been found to have total occupational and social 
impairment due to his PTSD symptomatology.  As described 
above, the medical records from the Greenville and Columbia 
VA Medical Centers contain August 1997 notations indicating 
the veteran was deemed to be totally disabled from performing 
any type of employment due to his PTSD symptomatology.  And, 
the July 1998 statement from Dr. Galvarino shows the veteran 
was assigned a GAF score of 50, which equates to serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  As such, the Board finds the evidence 
supports the award of a 100 percent disability evaluation for 
the veteran's PTSD.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1999).

In reaching such a determination, the Board considered 
whether the veteran's service connected psychiatric 
disability alone was of sufficient severity to produce 
unemployability, and determined that that was the case here.  
See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); See 38 
C.F.R. § 4.16 (1998)(noting that consideration may be given 
to the veteran's level of education, special training, and 
previous work experience, but not to his age or to the 
impairment caused by nonservice-connected disabilities).

II.  Entitlement to TDIU.

As noted above, the Board has awarded the veteran a 100 
percent disability evaluation for his PTSD, which renders 
moot the issue of entitlement to TDIU.  See Green v. West, 11 
Vet. App. 472, 476 (1998) (holding that a claimant with a 100 
percent schedular rating for a service connected disability 
is for that reason not eligible for a TDIU evaluation).  As 
such, the veteran's claim is without legal merit and must be 
denied on that basis.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

A 100 percent disability evaluation for the veteran's PTSD, 
is granted; this award is subject to the provisions governing 
the payment of monetary benefits.

Entitlement to a total rating based upon individual 
unemployability due to a service-connected disability is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

